Citation Nr: 1433039	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel





INTRODUCTION

The Veteran had active military service in the United States Army from July 1969 to July 1971.  During this period of active duty, the Veteran served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2013, the Board remanded the appeal to the AOJ for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

(The issue of service connection for bladder cancer is addressed in the remand that follows the decision below.)


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's peripheral neuropathy was caused by or related to his military service.


CONCLUSION OF LAW

The Veteran likely has peripheral neuropathy that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107, 5109 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In the case of a veteran who served in the Republic of Vietnam during the Vietnam era, which is the case with the Veteran in this case, service connection will also be presumed for certain specified diseases based on presumed exposure to herbicides agents in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Federal Circuit has held that in order for the presumption of herbicide exposure to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam or on its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d), are also satisfied.  Acute and subacute peripheral neuropathy was one the listed diseases.  Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See Notice, 78 Fed. Reg. 173, 54763 -54766 (September 6, 2013).  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.

Even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Veteran claims service connection for peripheral neuropathy as a result of his in-service exposure to herbicides, including Agent Orange.  Because the Veteran served in Vietnam, herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service treatment records show no complaints, treatment, or diagnosis referable to any abnormalities such as peripheral neuropathy during service.

Post-service medical evidence reflects the diagnosis of a demyelinating disease in March 1996.  See Holston Medical Group record.  Contemporaneous medical records corresponding to the Veteran's treatment, however, were unavailable.  See February 2014 response from Holston Medical Group.  A Durham VA Medical Center (VAMC) initial evaluation note dated in October 2010 reflected the Veteran's self-reported medical history.  The Veteran reported that he had been diagnosed with demyelinating neuropathy by a community doctor in Tennessee in the late 1990's, had extensive evaluation, and was treated.  His symptoms consisted of decreased sensation in his arms and legs, which improved after treatment.  He reported that he had recently noticed the return of some of his symptoms-for example, he noticed that objects were not as hot to him as to his wife, and he reported that sometimes he would have an injury that he did not feel.  The evaluation report noted that the Veteran could perform all daily functions and did not want to pursue testing at that point.

In January 2014, pursuant to the Board's remand, the Veteran was afforded a VA examination for diseases of the peripheral nerves.  The examination report reflected a diagnosis of chronic peripheral neuropathy of the upper and lower extremities.  At the examination, the Veteran recounted that "after his return from Vietnam (sometime in the 1970's) he noted he had the loss of pain and temperature sensation in his entire body."  He stated that "he never had it evaluated until he burned his arm on a hot car motor in the late 1990's and didn't feel it."

The examination report reflects symptoms attributable to a peripheral nerve condition; however, the examiner inexplicably marked "None" in response to questions concerning the presence of constant pain, intermittent pain, paresthesia, dysesthesia, and numbness.  The Veteran's muscle strength and deep tendon reflexes were rated as normal in all areas tested.  The examiner tested the Veteran's level of sensation using light touch-his shoulders, inner/outer forearms, hands and fingers, upper anterior thighs, thighs/knee, lower leg/ankle, and feet and toes, bilaterally, were all reported as normal.  The Veteran did not have any trophic changes attributable to his peripheral neuropathy, and his gait was normal.  Special testing with regard to the median nerve was not conducted.

Testing of the Veteran's upper extremity nerves and radicular groups revealed incomplete mild paralysis of both upper extremities of the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, upper radicular group, middle radicular group, and lower radicular group.  The long thoracic nerve was normal bilaterally.

Testing of the Veteran's lower extremity nerves revealed incomplete mild paralysis bilaterally of the sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterial tibial nerve, anterior crural nerve, internal saphenous nerve, external cutaneous nerve of the thigh, and illio-inguinal nerve.  The obturator nerve was normal bilaterally.

Addressing whether the Veteran's peripheral neuropathy was the "early-onset" type, the examiner opined that it was less likely as not that the "peripheral neuropathy (manifested by loss of only pain and temperature) manifested within one year of the Veteran's exposure[,]" as he "was not diagnosed until the late 1990's."

The examiner also opined that it was "less likely as not [that the] Veteran's later onset peripheral neuropathy (manifested by loss of only pain and temperature) [was] related to herbicide exposure, including Agent Orange, during military service in Vietnam, or is otherwise attributable to said service."  The examiner explained that the Veteran's peripheral neuropathy [was] a very isolated sensory type affecting only certain fibers in the spinothalamic tract, [while] other fibers in this same tract [were] normal, including touch and pressure sensation."  The examiner noted that the type of peripheral neuropathy associated with Agent Orange "is much more extensive, damaging both sensory and motor fibers," citing to a VA fact sheet available on the Internet.

In May 2014, the Veteran underwent another VA peripheral nerves examination.   The examination report reflected diagnosis of acute peripheral neuropathy.  The Veteran reported that his symptoms began in 1971.  At that time, he remembered his wife telling him that he was bathing in water that was too hot, and recalled having frequent cuts and burns, which he could not feel.  He stated that he was first seen by a neurologist in 1995, when a nerve biopsy revealed he had a demyelinating neuropathy.  He received treatment with gamma globulin.

The Veteran reported his current symptoms as impaired sensation in his arms, legs, and back-specifically, moderate paresthesia, dysesthesia, and numbness.  His condition was not manifested by pain.  The Veteran's muscle strength and deep tendon reflexes were rated as normal in all areas tested.  With regard to sensation, the Veteran's shoulders were normal; however, his inner/outer forearms, hands and fingers, upper anterior thighs, thighs/knee, lower leg/ankle, and feet and toes, all had decreased sensation.  The Veteran did not have any trophic changes attributable to his peripheral neuropathy, and his gait was normal.  Special testing with regard to the median nerve was conducted, but the results were negative.

Testing of the Veteran's median and ulnar nerves revealed incomplete mild paralysis.  The long thoracic nerve was normal bilaterally.  Lower extremity nerves were not tested.  The examiner noted that the Veteran had impaired sense of hot and cold in his extremities and could not sense vibration in his feet.

With regard to etiology, the examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was early onset.  The physician stated that the only medical evidence "from 1971 is the separation physical which indicated the neurologic exam [was] normal.  The neuropathy [was] not diagnosed until 1996.  There is only [the Veteran's] history that the peripheral neuropathy started in 1971.  This is less likely than 50% given the only record does not support this history."

However, the examiner opined that the Veteran's peripheral neuropathy was at least as likely as not due to exposure to herbicides in service.  The examiner explained that "the peripheral neuropathy [was] established from the biopsy and diagnosis" in March 1996.  The Veteran reported "the onset of symptoms was in 1971 when he could not sense hot water when bathing."  The examiner stated that although she had "no clinical expertise or experience with the neurologic effects of Agent Orange[,]" specifically, she believed it was "at least as likely as not that the current peripheral neuropathy [resulted] from exposure to herbicides."  The examiner ruled out chemotherapy, which the Veteran received for his bladder cancer, as a cause, since that exposure "was 10 years after diagnosis of the neuropathy."

The record also contains a number of lay statements from the Veteran in support of his claim.  The Board has considered these statements in light of the totality of the evidence and finds them to be both competent and credible.  See, e.g., November 2010 notice of disagreement; November 2013 and February 2014 statements.

At the outset, the Board notes that the evidence demonstrates that the Veteran has been diagnosed with peripheral neuropathy.  Accordingly, the first element of service connection is met.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

As to the claim of service connection on a presumptive basis due to exposure to herbicides, the law is clear that the peripheral neuropathy must be "early onset," having manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  In this case, the objective evidence of record is negative for a diagnosis of peripheral neuropathy until 1996.  Thus, based on the evidence of record, the Board finds that service connection on a presumptive basis may not be granted. 

On the question of medical causation or medical evidence of an association or link between the claimed disability and service, the Board finds that the evidence is in equipoise as to whether the Veteran's currently diagnosed peripheral neuropathy is related to service, to include exposure to herbicides.  38 C.F.R. § 3.303(d).

Weighing against the Veteran's claim is the negative nexus opinion provided by the January 2014 VA examiner.  The examiner conducted an appropriate examination and offered the requested opinions.  The examination report, however, contained several discrepancies, including a positive response for "symptoms attributable to any peripheral nerve conditions," but negative responses for the presence of pain, paresthesia, dysesthesia, or numbness.  Further, the examiner's opinions were conclusory and did not address the Veteran's statements regarding the onset and continuation of his symptoms.

Weighing in favor of the Veteran's claim is the positive nexus opinion provided by the May 2014 VA examiner.  The examiner conducted offered opinions supported by sufficient rationale.  Although the examiner stated that she did not have clinical experience specific to Agent Orange, she was competent as a medical doctor to provide the offered opinions, which adequately addressed the Veteran's statements regarding the onset and continuation of his symptoms.

Thus, considering the Veteran's credible statements, the current diagnosis of peripheral neuropathy, and competent medical opinion linking the Veteran's peripheral neuropathy of the extremities to service, the Board finds that the positive and negative evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's peripheral neuropathy and service.  Therefore, service connection for peripheral neuropathy is granted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy is granted.


REMAND

The Veteran also seeks service connection for bladder cancer.  Initially, the Veteran asserted that his bladder cancer was the result of herbicide exposure during service in Vietnam.  In a more recent statement, however, the Veteran contended that his bladder cancer could have been caused by exposure to ionizing radiation from x-rays while he worked as a medic in Vietnam.  See February 2014 statement accompanying consent to release form.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 3.303, 3.304.  In addition, certain diseases specific to "radiation-exposed veterans" may be presumed to have been incurred during service.  38 C.F.R. § 3.309(d).  Also, a separate procedural framework for development of claims based on exposure to ionizing radiation is set forth in 38 C.F.R. § 3.311.

A "radiation-exposed veteran" is one who, while serving on active duty, or on reserve duty during active duty for training or inactive duty training, participated in a "radiation-risk activity."  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan during a certain period in 1945 and 1946; internment as a prisoner of war in Japan during a certain period in 1945 and 1946; serving on duty on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, if, during such service the veteran was monitored for exposure or working in a job that is typically monitored for radiation exposure; service on Amchitka Island, Alaska, if, during such the veteran was exposed in performance of duties related to underground nuclear tests; or service in a capacity which, if performed as an employee of the Department of Energy would qualify the veteran for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309.

With respect to the presumption and procedural development regulations, a veteran must first show that a certain disease has become manifest.  Diseases specific to "radiation-exposed veterans" are the following:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the following:  all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

The Veteran has not claimed to be a "radiation-exposed veteran," as defined by the regulation, described above.  Instead, he seeks compensation for a radiogenic disease (urinary bladder cancer) as due to exposure to ionizing radiation from x-rays while serving as a medic.  The Veteran's military personnel records indicate the Veteran's military occupational specialty (MOS) was medical specialist.  Exposure to x-rays would be consistent with the duties of that MOS.

Thus, because the Veteran has been diagnosed with bladder cancer and claims exposure to ionizing radiation consistent with his duties, a remand is warranted for additional development pursuant to 38 C.F.R. § 3.311.  Specifically, the agency of original jurisdiction (AOJ) must forward the Veteran's claim to the Under Secretary for Health for a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii) and then, after the dose estimate is provided, refer the claim to the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran opportunity to submit any additional evidence pertinent to the issue on appeal.  Request any additional records identified by the Veteran, obtaining authorization from the Veteran as necessary.

2.  Request any available records or information concerning the Veteran's exposure to radiation from the appropriate agency.  Also, search for any service department personnel records that might provide additional information regarding the nature of the Veteran's duties as a medic during military service.

3.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii) , forward the Veteran's records/information concerning radiation exposure, including any service records, his statements regarding radiation exposure, and any other information obtained from the above information request, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information. 

4.  Thereafter, refer the claim to the Under Secretary for Benefits for consideration pursuant to 38 C.F.R. § 3.311(c) .

5.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford him with an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


